--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONTENT DISTRIBUTION AND LICENSE AGREEMENT
 
Deal Terms
 
Licensed Program/ Film or Video
Inevitable
“Licensed Rights” to ConvergTV and ConvergTV Channels and/or Distribution
Outlets
x All, including but not limited to:
xSimultaneous Internet Streaming
x OTT Television
x Internet Protocol Television
x Radio, short wave, microwave, fiber optic
x Alternative, secondary and specialty distribution
x Stored as VOD, Content Distribution Networks/Company Servers
x Full Television Broadcast Rights:
x Free: Terrestrial, Cable, Satellite
x Pay:  Terrestrial, Cable, Satellite
x Direct Satellite IP Distribution Systems
Licensed Territory
x Worldwide
¨ Other: _______________________________________________
License Term
       Perpetual, unlimited runs
x  Other: 2 years
Commencing: November 15, 2012
Run Dates
Within ConvergTV determined parameters.
License Consideration
Revenue Share as specified in this CONTENT DISTRIBUTION AND LICENSE AGREEMENT.
Authorized Language
Primary:
x All
¨ Other (specify): ________________________________________
May be subtitled or translated by ConvergTV into foreign language(s).
Additional Terms
Closed Captioned Version, - NTSC, PAL, SEACAM or standards to be developed,
provided by ConvergTV.
Producer Information
Producer:  Fulucai Productions Ltd.
Name of Contact: James Durward
Address:  3632-13 St. SW, Calgary, Alberta, Canada, T2T 3R1
Telephone:  403-689-3901
Email:  jimdurward@shaw.ca


 
1

--------------------------------------------------------------------------------

 
This CONTENT DISTRIBUTION AND LICENSE AGREEMENT (the “Agreement”) is entered
into as of November 15, 2012 (the “Effective Date”) by and between, CONVERGTV,
INC., a Delaware Corporation, (“ConvergTV”), whose principal place of business
is located at 3201 Budinger Ave., St. Cloud, FL 34769, P.O. Box 540817, Merritt
Island, Florida 32954, and Fulucai Productions Ltd. (the producer, publisher,
content owner, authorized distributor, agent, or assignee of the Program rights,
licensor, and grantor, any and all referred to herein as the “Producer”), whose
principal place of business is located at 3632- 13 St. SW, Calgary, Alberta,
Canada, T2T 3R1.  The foregoing entities may be individually referred to as a
“Party” or may be jointly referred to as the “Parties”.
 
The Parties agree as follow:
 
1.           Grant of License and Rights. 
 
 
(a)
For the License Term and within the Licensed Territory, Producer hereby grants
to ConvergTV a right and license to Distribute the program, file or video listed
on the Deal Terms above (the “Program”) consisting of (check one) ¨ episodes
(series) or x one-offs, for unlimited runs for the License Term through
ConvergTV channels and/or other distribution outlets, in accordance with the
License Rights.  The terms “License Term”, “Licensed Rights”, and “Licensed
Territory” shall have the meaning specified in the Deal Terms above, which such
Deal Terms are part of this Agreement and are hereby incorporated herein by
reference.  As used in this Agreement and this license, the term “Distribute”
includes, but is not limited to, any and all License Rights specified in the
Deal Terms, all rights of distribution, the right to copy and reproduce the
Program, the right to create derivative works of the Program for the purpose of
creating branding elements and short form promotional materials (“Promotional
Works”), the right to sell copies, the right to import and export the Program
and the Promotional Works, the right to display the Program and Promotional
Works publicity, the right to transmit the Program and Promotional Works through
any transmission or delivery method that exists today, or that is created in the
future, to any number of devices or users, including transmission through
simultaneous delivery or streaming, and the right to sublicense and/or assign
some or all of these rights to others.

 
 
(b)
Producer further grants to ConvergTV the right and license to Distribute the
Program on any ConvergTV channel, and/or other distribution outlets, that exists
today or that is created or developed in the future and this right includes the
right to Distribute on any channels of a ConvergTV affiliate and/or other
distribution outlets without limitation.

 
 
(c)
Producer further grants to ConvergTV the right and license to Distribute and
re-Distribute, including relicensing or sublicensing, the Program at such dates
and times as are determined by ConvergTV in its sole discretion.

 
 
(d)
Producer further grants to ConvergTV the right and license to create (re-edit),
at its sole cost and expense, new and different versions of the Program, create
foreign language, subtitled or translated versions of the Program as well as to
create closed captioned versions of the Program, including NTCS, PAL, SEACAM
standards, or other standards, including those yet to be developed.

 
2

--------------------------------------------------------------------------------

 
 
 
(e)
Producer further grants to ConvergTV the right and license to utilize any and
all footage from the Program for promotional and marketing purposes related to
the Distribution of the Program and for promotion of channels or other
distribution methods.

 
 
(f)
The grant of rights and license pursuant to this Section 1 shall include, but
not be limited to, the right of ConvergTV to Distribute and re-Distribute all or
any portions of the Program and Promotional Works, including excerpts therefrom,
and any new and different versions of the Program, on simultaneous internet
transmission or streaming, internet protocol television and any television
networks and stations, and/or other distribution outlets, via domestic or
foreign television signals, as well as through CATV and DBS systems, satellite,
microwave, fiber optic and/or other modes of Distribution yet to be developed,
but which may be utilized by ConvergTV in the future.  ConvergTV shall have the
right to insert commercials within the Program.

 
2.           Delivery.
 
 
(a)
The Program shall be delivered to ConvergTV utilizing English as the primary
language unless otherwise specified or as indicated in the Deal Terms.

 
 
(b)
The Program will conform to and be delivered in accordance with Exhibit A.

 
 
(c)
The Program must be saved as executable files (NOT as playable DVD/Blu-Ray
movies).

 
 
(d)
The Program materials delivered to ConvergTV shall be duplicate copies, and
ConvergTV disclaims liability for any damage or loss to any original master
delivered by Producer to ConvergTV.

 
3.
Consideration.  The Producer agrees and acknowledges that it will receive no
upfront compensation for the rights it has granted herein and that ConvergTV has
no obligation to Producer to exercise any of its rights under this
Agreement.  The revenue share for the Program is stated in Exhibit B.  The
Producer shall have thirty (30) days from the payment date to dispute the amount
of any revenue share payout or any such claim or dispute is hereby waived by the
Producer.

 
4.
Program Exclusivity For The License Term Within The Licensed Territory.  During
the License Term (which is identified in the Deal Terms), Producer agrees that
ConvergTV has the exclusive right to exercise the rights granted to it under
this Agreement with respect to the Program, including those in Section 1, within
the Licensed Territory.

 
 
3

--------------------------------------------------------------------------------

 
5.
Producer’s Representations and Warranties.

 
The Producer represents and warrants for the benefit of ConvergTV that:
 
 
(a)
it: (A) has the right to enter into and perform this Agreement and to grant
ConvergTV all the rights and licenses granted by it herein; and (B) either owns
the Program or controls the exhibition and distribution rights thereto;

 
 
(b)
it has or will obtain, at its sole cost and expense, all rights necessary to
enter into this Agreement and to permit the exercise by ConvergTV of the rights
and licenses herein granted including any and all music synchronization and
mechanical rights and licenses as well as any and all performance rights by the
artists and/or other material susceptible to performing rights contained in the
Program and that such rights that Producer does not have or cannot obtain are
within the public domain and are free to exercise by ConvergTV;

 
 
(c)
neither the Program, nor the production or use of the Program, or any element of
the Program hereunder, will: (A) violate any right of privacy or any other right
of any person, firm, corporation or other entity; (B) be defamatory; or (C)
infringe upon or violate any copyright, trademark, trade name, patent or any
proprietary rights of any third parties;

 
 
(d)
there are no agreements, contracts, commitments or licenses, nor shall Producer
enter into any agreements, contracts, commitments or grant any licenses, which
would prevent the fulfillment of this Agreement or impair or conflict with the
rights granted hereunder;

 
 
(e)
it has all required releases for the Program and to grant the rights and
licenses specified in Section 1, including but not limited to personal
appearance, voice, location, sync, mechanical and for any other use requiring
authorization of a person, place or thing;

 
 
(f)
it will not permit its Programs, other than as provided in this Agreement, to be
displayed in full length, or nearly full length, on or through any channel,
distribution or other platforms or services, or by any other means, including
but not limited to the distribution or viewing platforms or services of
ConvergTV’s competitors;

 
 
(g)
it has not violated any law, rule, or regulation in connection with the creation
or distribution of the Program; and

 
 
(h)
it shall comply with the Producer Performance Standards set forth in Exhibit C.

 
6.
Insurance.  The Producer has no insurance requirement.

 
7.
Indemnification.  Producer shall indemnify, defend and hold harmless ConvergTV
and its parents, subsidiaries, divisions, officers, directors, employees,
attorneys and agents, and their respective successors or assigns, from all
costs, expenses and damages arising from any breach or alleged breach of the
warranties made by it in this Agreement.
 
Producer shall further indemnify, defend and hold harmless ConvergTV and its
parents, subsidiaries, divisions, officers, directors, employees, attorneys and
agents, and their respective successors or assigns, from all costs, expenses and
damages arising from any costs, errors, omissions, slander, losses, liability or
for any other cause as a direct or indirect result of the Distribution,
transmission or publication of the Producer’s Program or content.

 
 
4

--------------------------------------------------------------------------------

 
 
8.
Protection of Copyright.

 
 
(a)
Producer shall take all reasonable steps to protect all copyrights pertaining to
each Program from infringement and will institute such actions and proceedings
as may be reasonable to prevent any unauthorized use, reproduction, exhibition
or exploitation by third parties of the Program or any part thereof, or the
material on which the Program is based which may be in contravention of the
rights and license granted to ConvergTV herein.

 
 
(b)
If the Producer does not fulfill its obligation in Section 8(a) above, ConvergTV
shall have the right, but not the obligation, to take such action as ConvergTV
deems reasonable under the circumstances.  For this purpose, Producer hereby
appoints ConvergTV its attorney-in-fact to act in its name to prevent any
unauthorized use, reproduction, exhibition, or exploitation of any Program or
any part thereof.  Any damages awarded or settlement payments made as a result
of any action taken by ConvergTV shall belong to ConvergTV.

 
9.
Non-Disclosure.  The Producer agrees to not disclose, discuss, transcribe,
publish or share: (i) any information contained in this Agreement; or (ii) any
non-public, confidential or proprietary information as it relates to ConvergTV
with any third party, including but not limited to any individual, person,
corporation, company, or distributor, except that Producer may disclose such
information or materials, to the extent reasonably necessary, to its attorneys,
auditors, consultants, shareholders, and other fiduciaries who are themselves
bound by confidentiality obligations with regarding any such disclosed
information or materials.

 
10.
Security of Content. For Programs licensed by and/or through ConvergTV and that
are resident in the ConvergTV distribution platform, ConvergTV shall provide
reasonable protections for the ConvergTV distribution platform to prevent the
unauthorized distribution, unauthorized licensing, unauthorized sub-licensing,
piracy, theft of content and/or unauthorized monetization of the Programs from
the ConvergTV distribution platform.

 
11.
Monetization of Content.  The Producer agrees and authorizes ConvergTV, its
subsidiaries, agents and/or assigns to monetize the Producer’s Program and
content by traditional ad (commercial) insertion; product placement; branded
programming; overlays; interactive advertising; merchandise; utilization of
brand value; syndication (theatrical, televised, mobile, OTT, Internet, IPTV);
social media television; interactive television; mobile app sales; cable,
satellite, OTT, IPTV, mobile subscriber fees; subscription and premium
distribution and any and all methods of content monetization that may now or in
the future exist, by and on any and all known or future means of content
distribution.

 
12.
Force Majeure: If either Party is prevented from performing its obligations
hereunder as a result of a force majeure event, then the non-performing Party
shall not be liable to the other Party for its failure to perform such
obligations. As used in this Agreement, force majeure shall mean any act of God,
fire, flood, war, public disaster, other calamity, strike, or labor
difficulties, or any governmental determination, action, regulation, or order,
or any other occurrence beyond the reasonable control of the non-performing
Party, which, despite the non-performing Party’s reasonable efforts, prevents
the performance of its obligations hereunder. In the case of a force majeure
event, ConvergTV will not be responsible for payment of any revenue share.

 
 
5

--------------------------------------------------------------------------------

 
 
13.
Entire Agreement.  This Agreement, which includes the Deal Terms and any and all
exhibits, schedules or attachments to this Agreement, contains the entire
agreement of the Parties, and supersedes any prior written or oral agreements
between them concerning the subject matter contained herein.  There are no
representations, agreements, arrangements, or understandings, oral or written,
between and among the Parties hereto, relating to the subject matter contained
in this Agreement that are not fully expressed herein.

 
14..
Notices.  All notices, statements or requests for approvals ("Notices") that
either Party hereto is required or may desire to give to the other shall be
given in writing by addressing the same to the other at the addresses set forth
herein, or at such other address as may be designated, in writing, by any such
Party in a Notice to the other.  Notices shall be made by personal delivery,
overnight courier, first class registered mail (postage prepaid and return
receipt requested), facsimile or e-mail.  A Notice shall be deemed served and
received on the date executed on a receipt of acceptance or if by personal
delivery, upon physical delivery of the same.

 
15.
Governing Law.  All questions with respect to the construction of this
Agreement, and the rights and liabilities of the Parties hereto, shall be
governed by the laws of the State of Florida.  The Parties also agree that the
venue for this Agreement shall be in the County of Brevard, Florida.  The
Parties expressly waive any claim to jurisdiction in any federal or other state
forum or venue in any other county or place.  In the event of any controversy,
claim or dispute between the Parties hereto, including, but not limited to, any
action at law or in equity, including any action for declaratory or injunctive
relief, arising out of or relating to this Agreement or the breach thereof, the
prevailing Party shall be entitled to recover from the losing Party all of his
or her actual attorney's fees and costs in bringing, prosecuting, or defending
said action.

 
16.
Successors and Assigns. Subject to the restrictions against assignment as herein
contained, this Agreement shall be binding upon and inure to the benefit of the
Parties, their predecessors, assigns, successors in interest, personal
representatives, their past and present attorneys, principals, employees,
independent contractors, officers, directors, shareholders, parents, issue,
subsidiaries, agents, servants, estates, heirs, administrators, executors,
conservators, trustees, legatees, and other affiliated entities of each of the
Parties hereto.

 
17.
Modification, Severability & Waiver.  This Agreement may not be altered,
modified, or changed in any manner except by a writing executed by the Party
against whom it is to be enforced.  Waiver of the breach of any of the
provisions of this Agreement shall not be deemed to be a waiver of any other
breach of the same or any other provision of this Agreement. If any term,
provision, covenant or condition of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 
 
 
6

--------------------------------------------------------------------------------

 
 
18.
Audit.  Each of the Parties may, at its own expense, audit the other Party’s
compliance with this Agreement, including but not limited to, auditing the other
Party’s representations and warranties.

 
19.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument.  All counterparts so executed shall
constitute one agreement binding upon all Parties, notwithstanding that all
Parties are signatory to the original or the same counterpart.  The Parties may
execute this Agreement by facsimile and/or electronic means and such signatures
shall be treated as original signatures for all purposes.

 
IN WITNESS WHEREOF the Parties hereto have caused this Agreement as of the
Effective Date.




CONVERGTV, INC.
by
     
Name:
 
Title:

 
FULUCAI PRODUCTIONS LTD.(PRODUCER)
by
     
Name:
 
Title:

 
 
7

--------------------------------------------------------------------------------

 
